Citation Nr: 1328939	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  09-40 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease (GERD) and acid reflux.


REPRESENTATION

Appellant (the Veteran) is represented by: John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the RO in Denver, Colorado.

In a decision dated July 2012, the Board denied service connection for GERD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an Order dated in February 2013, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's July 2012 decision in part, and remanded this issue back to the Board for development consistent with the Joint Motion.  The parties agreed that the Board's decision to deny service connection for fibromyalgia, a hiatal hernia, irritable bowel syndrome, a sleep disorder, and residuals of a traumatic brain injury should not be disturbed, nor should the Board's decision to grant a 30 percent rating for constipation since June 6, 2011, to deny a compensable rating for constipation prior to June 6, 2011, to deny a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from November 1, 2007, to October 19, 2009, and to deny a rating in excess of 70 percent for PTSD from October 20, 2009, to May 16, 2010.   

The Board notes that the Joint Motion erroneously refers to a Board decision dated July 13, 2013.  As the Joint Motion predates July 13, 2013, the Board interprets this as a typographical error of no consequence.  

In reviewing this case the Board has not only reviewed the physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  Dyspepsia is associated with Veteran's service-connected alcohol and cocaine dependence.  

CONCLUSION OF LAW

Dyspepsia is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has an upper gastrointestinal disorder that is manifested by acid reflux, and that this is either directly related to service or to his service-connected PTSD.  Neither the Veteran nor his attorney has asserted that an upper gastrointestinal disability is related to the Veteran's service-connected alcohol and cocaine dependence; however, for reasons discussed below, the Board finds that such a relationship is supported by the evidence.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

The Veteran was afforded a VA examination in October 2010.  The Veteran reported that he has acid reflux for which he takes medication that controls his symptoms.  The examiner diagnosed dyspepsia and opined that this condition was not incurred in military service and was not related to or worsened by the Veteran's service-connected PTSD, as there is no notation of dyspepsia in the service treatment records or claims file.  

Importantly, the examiner also opined that dyspepsia can be related to the Veteran's significant history of substance abuse.  

Importantly, service connection is in effect for alcohol and cocaine dependence associated with PTSD.  There is no medical opinion evidence of record that contradicts the opinion of the October 2010 examiner.  Accordingly, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for dyspepsia is warranted.  

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

As the Board is granting the claim, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

ORDER

Service connection for dyspepsia (the gastrointestinal disorder) is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


